Dear Mr. Hawkland:
Our office has received your request for the recall of previous Attorney General Opinion Number 96-299. This previous opinion stated that Justices of the Peace were included within the provisions of Louisiana Constitution Article 5, § 23, entitled "Judges; Retirement". This provision specifically states in part:
  (B) Mandatory Retirement. Except as otherwise provided in this Section, a judge shall not remain in office beyond his seventieth birthday.
However, the Louisiana Supreme Court in In re Hayward Cedotal, Justiceof the Peace, 706 So. 2d 1387 (1998), held that the mandatory retirement provision of the State Constitution is inapplicable to justices of the peace. Because of this 1998 decision, our office recalls previous Opinion 96-299 and modifies our opinion to conform to the decision of the Louisiana Supreme Court.
Should you have any further questions concerning the above, please feel free to contact our office.
Very truly yours,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             By: ____________________________ VIRGINIA L. COREIL Assistant Attorney General
RPI/VLC/crt